Opinion issued April 14, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00260-CV
                            ———————————
              JOAN DEYOUNG, STEPHEN DEYOUNG, M.D.,
                  AND DAVID DEYOUNG, Appellants
                                        V.
     WILLIAM L. MAYNARD, INDIVIDUALLY AND AS EXECUTOR
      OF THE ESTATE OF JUDY PAGE MAYNARD, DECEASED,
           AND MAYNARD PROPERTIES, L.P., Appellees


                    On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Case No. 2011-18770


                          MEMORANDUM OPINION

      Joan DeYoung, Stephen DeYoung, M.D., and David DeYoung attempt to

appeal the trial court’s February 17, 2015 and March 9, 2015 orders granting the no-

evidence summary judgment motion filed by William Maynard, individually and as
executor of the estate of Judy Page Maynard, deceased, and Maynard Properties,

L.P. (collectively, Maynard). We dismiss the appeal for want of jurisdiction.

      This Court has jurisdiction only over appeals from final judgments and those

interlocutory orders specifically authorized by statute. Bison Bldg. Materials, Ltd.

v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); CMH Homes v. Perez, 340 S.W.3d
444, 447–48 (Tex. 2011); see Lehmann v. Har–Con Corp., 39 S.W.3d 191, 200 (Tex.

2001); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West 2015)

(authorizing appeals from certain interlocutory orders).

      The record reveals that Maynard’s no-evidence grounds for summary

judgment encompass only three of the DeYoungs’ four claims; Maynard’s motion

did not address their claim for breach of the duty of loyalty and care under Chapter

152 of the Texas Business Organizations Code.1 Maynard also sought summary

judgment on all of the DeYoungs’ claims pursuant to Texas Rule of Civil Procedure

166a(c) based on the affirmative defense of limitations, but the order appealed from

does not contain a ruling on that portion of Maynard’s motion. Further, nothing in

the record indicates that the DeYoungs abandoned their Chapter 152 claim or that

Maynard had any intent to abandon the limitations defense. A footnote in the notice

of appeal states that, “while the Court has indicated that an additional judgment will


1
      The DeYoungs’ live pleading was on file before Maynard moved for summary
      judgment.


                                          2
be entered in this matter, this notice of appeal is filed in an excess of caution based

on plaintiffs’ understanding that the Court considered its February 17, 2015 order to

be a final judgment in this matter.”

      The trial court’s order, however, does not contain language purporting to

dispose of all parties and all claims or otherwise unequivocally express any intent to

finally dispose of the entire case. The trial court’s docket entries indicate that it

intended to grant summary judgment without specifying grounds and that it intended

its judgment to be final, but a docket entry cannot change or enlarge the judgment

as entered. Hamilton v. Empire Gas & Fuel Co., 110 S.W.2d 561, 566 (Tex. 1987),

cited in In re Burlington Coat Factory Warehouse of McAllen, Inc., 167 S.W.3d 827,

831 (Tex. 2005).      Because the record lacks a final judgment or appealable

interlocutory order, we dismiss the appeal for want of jurisdiction.




                                              Jane Bland
                                              Justice

Panel consists of Justices Bland, Brown, and Lloyd.




                                          3